4/29/2021EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jun Ye on 5/6/2021.

In The Claims
Claim 1, line 22, “others of the” has been changed to – other --

Claim 1, line 27, “others of the” has been changed to – other –

Claim 1, line 31, “others of the” has been changed to – other –

Claim 13, line 22, “others of the” has been changed to – other --

Claim 13, line 26, “others of the” has been changed to – other –

Claim 13, line 29, “others of the” has been changed to – other –



Reasons For The Above Changes
The above changes have been made to overcome a potential 112 – Second paragraph issue in order to expedite prosecution.


REASONS FOR ALLOWANCE
Claims 1 - 23 are allowed. 
Claims 1 - 23 are allowable over prior art of record because the art does of record does not disclose or suggest obvious a second neural network processor configured to process the other portions of the neural network data to generate processing results, and a second high-speed storage device configured to store results of the processing results, wherein the second neural network processor is configured to: 
transmit the processing results to other second neural network processing modules or the first neural network processing module, receive the results of the one or more computation operations from the first neural network processing module or  processing results from other second neural network processing modules, and combine the results of the one or more computation operations from the first neural network processing module or the processing results from other second neural network processing modules with the processing results to generate final results of a layer of the neural network, in combination with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WIERZYNSKI et al teaches a transfer learning includes receiving second data and generating, via a first network, second labels for the second data. In one configuration, the first network has been previously trained on first labels for first data. Additionally, the second labels are generated for training a second network.
VENDRUSCOLO et al teaches a data processing system for identifying mutations or insertions that alter a property such as the solubility or aggregation propensity of an input polypeptide chain. The method comprises inputting a sequence of amino acids and a structure for said sequence for said target polypeptide chain; calculating a structurally corrected solubility or aggregation propensity profile for said target polypeptide chain; selecting, using said calculated profile, regions within said target polypeptide chain; identifying at least one position within each selected region suitable for mutations or insertions; generating a plurality of mutated sequences by mutations or insertions at least one identified position; and predicting a value of the solubility or aggregation propensity for each of the plurality of mutated sequences whereby any alteration to the solubility or aggregation propensity of the input polypeptide chain is identified.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2122